Case: 13-20775      Document: 00512871258         Page: 1    Date Filed: 12/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20775
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANTONIO RUIZ-ACOSTA, also known as Antonio Ruiz, also known as
Antonio Ruiz Acosta,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-539-1


Before KING, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Antonio Ruiz-Acosta raises
issues that he concedes are foreclosed by United States v. Rodriguez, 711 F.3d
541, 562 (5th Cir.) (en banc), cert. denied, 134 S. Ct. 512 (2013), which held
that “the ‘generic, contemporary meaning’ of ‘minor’ in the ‘sexual abuse of a
minor’ category under [U.S.S.G.] § 2L1.2 is a person under the age of majority”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20775    Document: 00512871258    Page: 2   Date Filed: 12/16/2014


                                No. 13-20775

and that the “age of consent for the purposes of ‘statutory rape’ in § 2L1.2 is
the age of consent as defined by statute.” Accordingly, the unopposed motion
for summary disposition is GRANTED, and the judgment of the district court
is AFFIRMED.




                                      2